DETAILED ACTION
This Action is in response to Applicant’s response filed on 06/02/2022. Claims 1-15
are still pending in the present application. This Action is made FINAL.

Response to Amendment
With respect to Claim Rejections - 35 USC § 101: The amended claims filed on 06/02/2022 overcome the claim rejection 101 in the previous office action.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of  Griswold et al (U.S. 20150301138 A1; Griswold)

Claim Objections
Claim 14  is objected to because of the following informalities: 
In claim 14, line 1,  “comptuer” should be change to “computer”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heule et al (U.S. 20140292325 A1; Heule); in view of Griswold et al (U.S. 20150301138 A1; Griswold).

Regarding claims 1, 14 and 15,  Heule discloses a magnetic resonance imaging system  for acquiring magnetic resonance data from a subject  within a measurement zone, (Paragraph 1: “a magnetic resonance imaging (MRI) method for the quantification of the longitudinal (T.sub.1) and/or transverse (T.sub.2) relaxation times in a sample. The present invention also concerns a computer program comprising executable instructions for carrying out such a MRI method as well as a MRI system configured for carrying out such a MRI method “) wherein the magnetic resonance imaging system comprises: 
[Claim 14: A  non-transitory comptuer readable medium comprising machine executable instructions for execution …(Paragraph 44: “a computer program, preferably stored on a storage device readable by a computer, is provided for controlling a magnetic resonance imaging (MRI) system as described and for determining the longitudinal (T.sub.1) and/or transverse (T.sub.2) relaxation time according to the method as described. The computer program comprises at least executable instructions to …”) ]
a processor for controlling the magnetic resonance imaging system; (Paragraph 50: “the computer program carries out central parts of the method described above when executed in a processor of a MRI system or in a processer being connected with a MRI system.”)
 	a memory configured to store machine executable instructions (Paragraph 44: “a computer program, preferably stored on a storage device readable by a computer, is provided for controlling a magnetic resonance imaging (MRI) system as described and for determining the longitudinal (T.sub.1) and/or transverse (T.sub.2) relaxation time according to the method as described. The computer program comprises at least executable instructions...”) , pulse sequence commands (Fig.1 and Paragraph 75: “The central control unit controls the gradient field control unit, the RF transmitter and the receiver.”) and a dictionary (Fig.2 and Paragraph 76: “After completed image acquisition, these image data sets, which are still spatial spectral image data sets in k-space and are therefore marked with the suffices * in FIG. 2, are transferred to image space by means of an (inverse) Fourier transformation carried out by the reconstruction unit. In order to account for the specific imaging parameters applied during image acquisition, the reconstruction unit is connected with the central control unit.”), wherein the pulse sequence commands  are configured for controlling the magnetic resonance imaging system to acquire magnetic resonance data of multiple different steady state free precession (SSFP) states, (Fig.1 and Paragraph 75: “The central control unit controls the gradient field control unit, the RF transmitter and the receiver such, that an imaging sequence is employed on the MRI system, which allows the acquisition of a first image data set based on the first order SSFP FID signal (F.sub.1), a second image data set based on the lowest order SSFP FID signal (F.sub.0) and a third image data set based on the lowest order SSFP Echo signal (F.sub.-1).” and Fig.2, step F1- signal, F0-signal and F-1 -signal.)
the dictionary comprising a plurality of tissue parameter sets, (Fig.2 and Paragraph 76: “After completed image acquisition, these image data sets, which are still spatial spectral image data sets in k-space and are therefore marked with the suffices * in FIG. 2, are transferred to image space by means of an (inverse) Fourier transformation carried out by the reconstruction unit. In order to account for the specific imaging parameters applied during image acquisition, the reconstruction unit is connected with the central control unit.”) each tissue parameter set being assigned with signal evolution data pre-calculated for multiple different SSFP states; (Fig.2 and Paragraph 78: “In order to calculate these ratios, the corresponding signal intensities of a certain voxel of the first, the second and the third image data set are inserted in the calculations above. Thus, the signal intensity of a voxel of the first image data set (F.sub.1) is divided by the signal intensity of the same voxel of the second image data set (F.sub.0), in order to calculate S.sub.T2. For the calculation of S.sub.T1, the signal intensity of a voxel of the first image data set (F.sub.1) is subtracted from the signal intensity of the corresponding voxel of the second image data set (F.sub.0). The signal intensity of the same voxel of the third image data set (F.sub.-1) is then divided by the result of this subtraction, in order to yield S.sub.T1.”)
wherein execution of the machine executable instructions causes the processor (Paragraph 50: “the computer program carries out central parts of the method described above when executed in a processor of a MRI system or in a processer being connected with a MRI system. The computer program is usually realized as a computer program code element which comprises computer-implemented instructions to cause a processor to carry out a particular method.”) to: 
 	acquire the magnetic resonance data  of the multiple different SSFP states for a plurality of voxels (Paragraph 28: “Diffusion effects may reduce the MR signals acquired with unbalanced SSFP sequences such as TESS, especially at high-resolution. The sensitivity to diffusion increases with increasing dephasing moments which increase with decreasing voxel size (i.e. with higher resolution). For this reason, the net gradient moment for dephasing the transverse magnetization between two consecutive RF pulses is advantageously applied in the slice selection direction which is typically the lowest resolution axis.”) by controlling the magnetic resonance imaging system with the pulse sequence commands. (Fig.1 and Paragraph 75: “The central control unit controls the gradient field control unit, the RF transmitter and the receiver such, that an imaging sequence is employed on the MRI system, which allows the acquisition of a first image data set based on the first order SSFP FID signal (F.sub.1), a second image data set based on the lowest order SSFP FID signal (F.sub.0) and a third image data set based on the lowest order SSFP Echo signal (F.sub.-1).” and Fig.2, step F1- signal, F0-signal and F-1 -signal.); and 
reconstruct a tissue parameter map for the acquired multiple different SSFP state magnetic resonance data, (Paragraph 76: “the receiver, which constitutes an acquisition module together with the RF coil 3, is connected with a reconstruction unit, in which the acquired F.sub.1-, F.sub.0- and F.sub.-1-signals are reconstructed to form the corresponding first, second and third image data sets, each being composed of a plurality of the corresponding F.sub.1-, F.sub.0- or F.sub.-1-signals …. In order to account for the specific imaging parameters applied during image acquisition, the reconstruction unit is connected with the central control unit.”) wherein the reconstruction comprises for each voxel identifying the pre-calculated signal evolution data provided by the dictionary  which best matches the acquired multiple different SSFP state magnetic resonance data (Paragraph 78: “The ratios S.sub.T2 and S.sub.T1 can be calculated for a single voxel only or, preferably, individually and independently for a large number of voxels covering a certain region-of-interest (ROI) or even for each voxel of the acquired images, in order to yield a T.sub.1- and/or T.sub.2-map of the corresponding region.”)  and assigning the tissue parameter set of the best matching resonance pre-calculated signal evolution data to the respective voxel. (Paragraph 76: “The receiver, which constitutes an acquisition module together with the RF coil 3, is connected with a reconstruction unit, in which the acquired F.sub.1-, F.sub.0- and F.sub.-1-signals are reconstructed to form the corresponding first, second and third image data sets, each being composed of a plurality of the corresponding F.sub.1-, F.sub.0- or F.sub.-1-signals. After completed image acquisition, these image data sets, which are still spatial spectral image data sets in k-space and are therefore marked with the suffices * in FIG. 2, are transferred to image space by means of an (inverse) Fourier transformation carried out by the reconstruction unit. In order to account for the specific imaging parameters applied during image acquisition, the reconstruction unit is connected with the central control unit.”)
However, Heule does not disclose the pulse sequence commands  are configured for controlling the magnetic resonance imaging system to acquire magnetic resonance data of multiple different steady state free precession (SSFP) states after each pulse sequence command.
wherein the pulse sequence commands are further configured for controlling the magnetic resonance imaging system  to acquire the magnetic resonance data of the multiple different steady state free precession (SSFP) states according to a magnetic resonance fingerprinting protocol.

Griswold discloses the pulse sequence commands  are configured for controlling the magnetic resonance imaging system to acquire magnetic resonance data of multiple different steady state free precession (SSFP) states after each pulse sequence command. (Paragraph 4: “Conventional magnetic resonance (MR) pulse sequences include repetitive similar preparation phases, waiting phases, and acquisition phases that serially produce signals from which images can be made. The preparation phase determines when a signal can be acquired and determines the properties of the acquired signal. For example, a first pulse sequence may produce a T1-weighted signal at a first echo time (TE) while a second pulse sequence may produce a T2-weighted signal at a second TE. These conventional pulse sequences typically provide qualitative results where data are acquired with various weightings or contrasts that highlight a particular parameter (e.g., T1 relaxation, T2 relaxation).”; Paragraph 90: “Action 1412 includes controlling the MRF apparatus to produce the MRF excitation using the MRF-FISP pulse sequence. Producing the MRF excitation is performed by applying RF energy to the volume in the object in a series of variable sequence blocks … the MRF-FISP pulse sequence has an unbalanced gradient that dephases transverse magnetization produced in the volume.”)
wherein the pulse sequence commands are further configured for controlling the magnetic resonance imaging system  to acquire the magnetic resonance data of the multiple different steady state free precession (SSFP) states according to a magnetic resonance fingerprinting protocol. (Paragraph 28: “acquire quantitative data concerning magnetic resonance (MR) parameters for resonant species in an object using magnetic resonance fingerprinting (MRF) that uses a steady state precession (FISP) pulse sequence (MRF-FISP).”; Paragraph 97: “NMR logic 1610 may use a spiral readout to acquire the first set of data. The NMR logic 1610 may control the MRF-FISP pulse sequence to use a variable density spiral trajectory with minimum time gradient design.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to incorporate “Magnetic Resonance Fingerprinting With Steady State Precession (MRF-FISP)” of Griswold into “a magnetic resonance imaging (MRI) system” of Heule in order to improving qualitative images for specific disease signatures and enhancing  the efficiency  in estimating multiple relaxation parameters simultaneously in a magnetic resonance image field.

Regarding claim 2,  Heule, as modified by Griswold, discloses the claimed invention,  wherein the pulse sequence commands are configured for controlling the -3-magnetic resonance imaging system  to acquire magnetic resonance data  of multiple different steady state free precession (SSFP) states per repetition time (Heule; Paragraph 84: “The part of the sequence shown in FIG. 5 (and in FIGS. 6-8) is repeated numerous times, usually with slightly changed phase encoding and/or slice selection gradients (see the arrows in the respective gradients shown in FIGS. 5-8), until the data set for reconstructing the first, the second and the third image data set is complete. Usually, the main sequence part consisting of a certain number of repetitions of the part shown in FIG. 5 (or in FIGS. 6-8) is preceded by a preparation sequence, for example a dummy sequence without signal acquisition, in order to reach the steady state.”) and wherein the processor is caused to acquire the magnetic resonance data  of the multiple different SSFP states per repitition time for a plurality of voxels by controlling the magnetic resonance imaging system  with the pulse sequence commands ( Heule; Paragraph 28: “Diffusion effects may reduce the MR signals acquired with unbalanced SSFP sequences such as TESS, especially at high-resolution. The sensitivity to diffusion increases with increasing dephasing moments which increase with decreasing voxel size (i.e. with higher resolution). For this reason, the net gradient moment for dephasing the transverse magnetization between two consecutive RF pulses is advantageously applied in the slice selection direction which is typically the lowest resolution axis.”)   according to the magnetic resonance fingerprinting protocol. (Griswold; Paragraph 28: “acquire quantitative data concerning magnetic resonance (MR) parameters for resonant species in an object using magnetic resonance fingerprinting (MRF) that uses a steady state precession (FISP) pulse sequence (MRF-FISP).”)

Regarding claim 3,  Heule, as modified by Griswold, discloses the claimed invention, wherein for each of the tissue parameter sets the pre-calculated signal evolution data comprises data of a plurality of pre-calculated signal evolution curves, (Heule ; Figs. 3 , 4 and 5  and Paragraph 82: The iteration is initialized with a global estimate for the longitudinal relaxation time, T.sub.1,i=0.epsilon.[0,T.sub.1,u], and a golden section search is performed to calculate an estimate for the transverse relaxation time, T.sub.2,i+1, based on the measured signal ratio S.sub.T1,” and  Paragraph 88: “The simulation parameters for obtaining these signal levels are as follows: TR=16 ms, TE.sub.1=TE.sub.0.fwdarw.0, and TE.sub.-1.fwdarw.&gt;TR, tissues:”)
wherein each of the pre-calculated signal evolution curves is assigned to one SSFP state of the multiple SSFP states and characterizes a signal evolution of the respective SSFP state, (Heule ; Figs. 9 and 10 and Paragraph 88: Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”)
wherein the acquired multiple different SSFP state magnetic resonance data comprises data of a plurality of acquired signal evolution curves, wherein each of the acquired signal evolution curves is assigned to one SSFP state of the multiple different SSFP states, (Heule ; Figs. 9-12 and Paragraph 89: “the signal-to-noise ratio (SNR) is expected to become critical and propagation of noise must be evaluated. Corresponding results of a Monte-Carlo simulation are shown in FIGS. 11 and 12 for a TR of 16 ms. The expected relative SNR (rSNR) for T.sub.1 (FIG. 11) and T.sub.2 (FIG. 12) mapping using TESS is strongly affected by the choice of the flip angle (as might already be expected from the corresponding signal curves, see FIGS. 9 and 10).”)
 wherein the identification of the pre-calculated signal evolution data best matching the acquired multiple different SSFP state magnetic resonance data (Heule; Figs. 9 and 10 and Paragraph 88: Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”)
comprises determining matching factors for each comparison of acquired signal evolution curves and pre-calculated signal evolution curves which are assigned to the same SSFP state and using the matching factors for identifying the best matching pre-calculated signal evolution data. (Griswold; Paragraph 99: “Matching logic 1630 compares the produced NMR signal evolution or information associated with the produced NMR signal evolution to reference information and identifies a stored signal related to the NMR signal evolution … A match may be the signal that most closely resembles another signal. A match may be the first signal that matches another signal to within a threshold. A match may be found by template matching, pattern matching, or other comparison approaches.”)

Regarding claim 4,  Heule, as modified by Griswold, discloses the claimed invention,  wherein the determining of matching factors further comprises calculating an average matching factor for the pre-calculated signal evolution data of each tissue parameter set and identifying the pre-calculated signal evolution data with the best average matching factor (Griswold; Paragraph 99: “Matching logic 1630 compares the produced NMR signal evolution or information associated with the produced NMR signal evolution to reference information and identifies a stored signal related to the NMR signal evolution. “Match” as used herein refers to the result of comparing signals. “Match” does not refer to an exact match, which may or may not be found. A match may be the signal that most closely resembles another signal … The reference information may be, for example, a previously acquired signal evolution, a simulated signal evolution, an item derived from a signal evolution other than the produced NMR signal evolution, and other information. The reference information may include signal evolutions from different tissue types (e.g., healthy, diseased, advanced disease).”) as being the pre-calculated signal evolution data best matching the acquired multiple different SSFP state magnetic resonance data. (Heule; Paragraph 88: “the obtained guess of T.sub.2,i+1 is used to yield an improved T.sub.1,i+1 estimate based on the signal ratio S.sub.T2 … he improved T.sub.1,i+1 estimate can then be used again to calculate an updated T.sub.2,i+2 estimate based on the equation for S.sub.T1, and so on.”)

Regarding claim 5,  Heule, as modified by Griswold, discloses the claimed invention,  wherein the matching of the acquired multiple different SSFP state magnetic resonance data  with the pre-calculated signal evolution data (Heule; Figs. 9 and 10 and Paragraph 88: Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”) comprises determining an inner product between the normalized acquired signal evolution curves and the normalized signal evolution curves which are assigned to the same SSFP state and wherein the best average match is given by the highest average inner product of the inner products. (Griswold: “MRF simultaneously provides quantitative data concerning multiple MR parameters. Observed signal evolutions are matched to dictionary entries using, for example, template matching or other matching or comparing processes. In one example matching process, the inner product is computed between a noisy acquired signal and entries in a dictionary to find the stored signal evolution to which an acquired signal evolution most closely matches.”)

Regarding claim 6,  Heule, as modified by Griswold, discloses the claimed invention, wherein the identification of the pre-calculated signal evolution data best matching (Griswold: “MRF simultaneously provides quantitative data concerning multiple MR parameters. Observed signal evolutions are matched to dictionary entries using, for example, template matching or other matching or comparing processes. In one example matching process, the inner product is computed between a noisy acquired signal and entries in a dictionary to find the stored signal evolution to which an acquired signal evolution most closely matches.”)  the acquired multiple different SSFP state magnetic resonance data  further comprises weighting the results of the comparing of the acquired multiple different SSFP state magnetic resonance data  with the individual signal evolutions using weighting factors. (Heule; Paragraph 20: “ the signals are acquired at a certain time t&gt;0 (rather than t=0) after each respective RF pulse, the signals become weighted by their corresponding echo time (TE.sub.1, TE.sub.0, and TE.sub.-1; see FIG. 5).” ; Fig.16 and Paragraph 92: “The morphological image shown in FIG. 16 was calculated from a weighted combination of the F.sub.0- and F.sub.-1-signal (F.sub.0+3F.sub.-1) to accentuate the contrast between synovial fluid and cartilage.”).

Regarding claim 7,  Heule, as modified by Griswold, discloses the claimed invention, Heule further discloses  wherein the results of the comparing of signal evolution curves assigned to higher-order SSFP (Fig.9, the first order SSFP FID signal (F.sub.1))  states are assigned with smaller weighting factors than the results of the comparing with signal evolutions assigned to lower SSFP states (Fig.9, the lowest order SSFP FID signal (F.sub.0)) . (Paragraph 20: “Taking now into account that the signals are acquired at a certain time t&gt;0 (rather than t=0) after each respective RF pulse, the signals become weighted by their corresponding echo time (TE.sub.1, TE.sub.0, and TE.sub.-1; see FIG. 5).” and Paragraph 89: “The expected relative SNR (rSNR) for T.sub.1 (FIG. 11) and T.sub.2 (FIG. 12) mapping using TESS is strongly affected by the choice of the flip angle (as might already be expected from the corresponding signal curves, see FIGS. 9 and 10.”.)

Regarding claim 8,  Heule, as modified by Griswold, discloses the claimed invention, Heule further discloses wherein the acquired multiple different SSFP state magnetic resonance data  comprises magnetic resonance data of the following SSFP states: F-2, F_1, F0, F1, and F2.(Figs. 9-10 and Paragraph 88: “Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”, and Abstract: “According to this MRI method a sample is subjected to an unbalanced steady state free precession (SSFP) sequence comprising a series of consecutive radiofrequency (RF) pulses.”, it shows that the unbalance steady state free precession (SSFP) sequence would be have following SSFP states:  F2,F1,F0,F-1,F-2.)

Regarding claim 9,  Heule, as modified by Griswold, discloses the claimed invention, wherein the acquiring of the multiple different SSFP state magnetic resonance data  according to the magnetic resonance fingerprinting protocol  comprises varying one or more of the following parameters during the acquisition of the multiple different SSFP state magnetic resonance data: ( Heule; Figs. 9-10 and Paragraph 88: “Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”) ,  an -5-absolute value of a flip angle, a radiofrequency phase, a gradient field, an echo time, and the repetition time. (Griswold; Paragraph 91: “action 1412 includes controlling the NMR apparatus to vary a flip angle associated with the MRF-FISP pulse sequence or to vary the acquisition period in the MRF-FISP pulse sequence. Action 1412 may also include varying other sequence block parameters including, but not limited to, echo time, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block … or an amount of gradient spoiling.”; Paragraph 92: “Action 1412 may also include controlling the MRF apparatus to vary the amount of time between sequence blocks in the series of variable sequence blocks”)
Regarding claim 11,  Heule, as modified by Griswold, discloses the claimed invention, Heule further discloses wherein execution of the machine executable instructions further causes the processor (Paragraph 50: “computer-implemented instructions to cause a processor to carry out a particular method.”) to pre-calculate the signal evolution data of the dictionary, wherein the signal evolution data for the multiple different SSFP states is pre-calculated for each tissue parameter set of the dictionary, (Fig.2 and Paragraph 76: “After completed image acquisition, these image data sets, which are still spatial spectral image data sets in k-space and are therefore marked with the suffices * in FIG. 2, are transferred to image space by means of an (inverse) Fourier transformation carried out by the reconstruction unit.”) and to store the pre-calculated signal evolution data in the dictionary in the memory. (Paragraph 44 : “a computer program, preferably stored on a storage device readable by a computer, is provided for controlling a magnetic resonance imaging (MRI) system as described and for determining the longitudinal (T.sub.1) and/or transverse (T.sub.2) relaxation time according to the method as described.”)
Regarding claim 12,  Heule, as modified by Griswold, discloses the claimed invention, wherein the pre-calculation of the signal evolution data comprises modeling for each one of the multiple different SSFP states signal evolution data (Heule; Figs. 9-10 and Paragraph 88: “Exemplary simulated F.sub.1, F.sub.0, and F.sub.-1 steady state signal levels for tissues and fluids are shown in FIGS. 9 and 10 as a function of the flip angle.”)  using variations of one or more of the following parameters: the absolute value of the flip angle, the radiofrequency phase, the gradient field, the echo time, and the repetition time. (Griswold; Paragraph 91: “action 1412 includes controlling the NMR apparatus to vary a flip angle associated with the MRF-FISP pulse sequence or to vary the acquisition period in the MRF-FISP pulse sequence. Action 1412 may also include varying other sequence block parameters including, but not limited to, echo time, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block … or an amount of gradient spoiling.”;)

Regarding claim 13,  Heule, as modified by Griswold, discloses the claimed invention, Heule further discloses wherein one or more magnetic resonance images are reconstructed using the tissue parameter map. (Paragraph 76: “the receiver, which constitutes an acquisition module together with the RF coil 3, is connected with a reconstruction unit, in which the acquired F.sub.1-, F.sub.0- and F.sub.-1-signals are reconstructed to form the corresponding first, second and third image data sets, each being composed of a plurality of the corresponding F.sub.1-, F.sub.0- or F.sub.-1-signals …. In order to account for the specific imaging parameters applied during image acquisition, the reconstruction unit is connected with the central control unit.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heule et al (U.S. 20140292325 A1; Heule); in view of Griswold et al (U.S. 20150301138 A1; Griswold), and in further view of  Simone Coppo et al: "Overview of Magnetic Resonance Fingerprinting", February 2016 (2016-02-01) ; Simone] (NPL from IDS).

Regarding claim 10,  Heule, as modified by Griswold, discloses all the claimed invention except wherein the parameters are varied independently using one or more pseudo- random patterns.
Simone  discloses wherein the parameters are varied independently using one or more pseudo- random patterns. (Page 13, column 3, Acquisition sequence: “With MRF, instead, the flip angle, the TR and the trajectory (Fig. 2A, B) vary in a pseudorandom fashion throughout the acquisition; when implemented properly, this generates uncorrelated signals for each tissue, providing the unique fingerprints that are used to recognize the tissue.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to incorporate “Overview of Magnetic Resonance Fingerprinting” of Simone into the teaching of Heule and Griswold in order to improve diagnosis, prognosis and/or therapeutic assessment in a magnetic resonance image field.

Relevant Prior Art Directed to State of Art
Park et al (U.S. 20160282437 A1), “MAGNETIC RESONANCE IMAGING (MRI) APPARATUS AND METHOD OF GENERATING MR IMAGE”, teaches about magnetic resonance imaging (MRI) apparatuses and methods for acquiring data and generating an MR image based on the acquired data. The method may further include controlling a sum of moments of gradients applied during a repetition time TR to be equal to a preset value.
Buracas (U.S. 20090322331 A1), “Detecting Spin Perturbations Using Magnetic Resonance Imaging”, teaches about systems, apparatus and techniques for using magnetic resonance imaging to measure spin perturbations. In one aspect, a sample containing nuclear spins is magnetized using a principle magnetic field generated external to the sample. A periodic pulse sequence is applied to the sample. The pulse sequence includes multiple radio frequency (rf) pulses and multiple recovery times between the rf pulses. The pulse sequence is configured to generate, in the presence of a magnetic field perturbation, a sequence of multiple different steady states of magnetization in the sample during each period of the pulse sequence.
Li et al (U.S. 20130314086 A1) , “Motion Sensitized And Motion Suppressed Imaging Using Dante Prepared Pulse Trains”, teaches about systems and methods for providing motion sensitized and motion suppressed quantitative imaging. In various aspects a system and method is provided that uses non-selective Delay Alternating with Nutation for Tailored Excitation (DANTE) pulse trains in combination with gradient pulses as motion-sensitive preparation modules, manipulating both the static and moving spins, and differentiating them via their different steady state signal behaviors.
Warntjes (U.S. 20140002076 A1), “ Methods And Systems For Improved Magnetic Resonance Acquisition”, teaches about a magnetic resonance imaging method of simultaneously estimating multiple physical parameters using a single gradient echo acquisition type is provided. Also, the acquisition can be a balanced steady state free precession acquisition (bSSFP) also called balanced turbo field echo, (bTFE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665